Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.
Response to Arguments
Amendments are noted and claim objections are withdrawn.
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.  Specifically, while amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art, Examiner respectfully maintains the prior art references cited reasonably teaches/suggests the amended limitations of the claim(s).
On page 7-9 of remarks applicant states “…Applicant submits that the cited art fails to teach or suggest concurrently transmitting packets responsive to a determination that a set of network resources comprising at least one network module required for transmission of each packet is distinct. In the Office Action, the Examiner admits that Dutta does not teach or suggest concurrent transmissions, and instead cites Larsson for this feature, noting that Larsson describes a wireless base station that is able to transmit to two devices using separate subcarriers. Without necessarily agreeing that the previously recited network resources could be considered subcarrier channels, Applicant has amended the Claims to recite that the first set of network resources and the second set of network resources each comprise at least one network module between the network manager and the corresponding destination. Larsson’s simultaneous wireless transmissions are received directly by the destination and therefore are not transmitted via a network module. Accordingly, the combination of Dutta and Larsson fails to teach or suggest at least this element of the Claims as amended. For at least the above-discussed reasons, Applicant submits that the cited art fails to teach or suggest each and every element of Claims 1 and 11”. However in light of amendments narrowing the claimed resources, Dutta is now cited to teach/suggest (see at least col. 10 line 33-65 and fig. 5, packets from a source vehicle equipment may be sent by the base station switch/router to destination vehicle via one of N network paths (resources); the base station switch/router may serve a plurality of vehicles, thus may route different packets to different destinations using different ones of the N paths. Col. 7 line 35-40, col. 8 line 60-65, fig. 2-3, each network path is supported by respective interface devices e.g. 250-270, 350-370, comprising a network module on every path resource between the BS and the destination).  While applicant states Larsson’s transmissions are ‘received directly by the destination and therefore are not transmitted via a network module’, Dutta is instead cited for the claimed ‘network module’ which may be interpreted as any device or functionality that relates in some way to the network and is positioned somewhere between manager and destination.  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the limitations of the amended claims under broadest reasonable interpretation including “…a first set of network resources required for transmission of a first packet of the received plurality of communications packets to a corresponding first destination, the first set of network resources comprising at least one network module between the network manager and the first destination; identifying, by the network manager, a second set of network resources required for transmission of a second packet of the received plurality of communications packets to a corresponding second destination, the second set of network resources comprising at least one network module between the network manager and the second destination”.
On page 9-10 of remarks applicant states “Claims 2 and 12 recite, in part, directing concurrent transmission of the first packet from a first source address and transmission of the second packet from a second source address. In rejecting these Claims, the Examiner notes that Dutta describes that packets can include a source address. Applicant respectfully submits that this fails to read on the claim limitation of both packets being transmitted by the same network manager, with different source addresses. Specifically, the proposed combination of Dutta and Larsson transmits two packets simultaneously on different wireless subcarriers from the same source, and therefore would have the same source address. Certainly, nothing in Dutta or Larsson suggests anything different, and such a teaching can only be found in Applicant’s own disclosure. Accordingly, Applicant respectfully submits that, although Dutta describes source addresses, the cited art fails to teach or suggest a network manager directing concurrent transmission of the first packet from a first source address and transmission of the second packet from a second source address.”  First, it is noted claim 2 does not recite packets having different source addresses, only that the first packet is from a first source address and the second packet is from a second source address.  Further, the base station switch/router (network manager) of Dutta does not originate the transmitted packets, but routes them; Dutta was cited for (see at least col. 10 line 33-65 and fig. 2-3, 5, a base station switch/router may route packets from source to destination vehicle equipments), with the sources of respective packets being from respective source vehicle equipments as shown in fig. 5; thus packet source and destination addresses would be source and destination vehicle equipments.
On page 10 of remarks applicant states “Claims 3 and 13 recite, in part, that identifying the first set of network resources required for transmission of the first packet further comprises “determining a first path between a first source address of the first packet and a first destination address of the first packet along a network topographical map or database” (emphasis added). As discussed above, the combination of Dutta and Larsson at best describes simultaneous wireless transmissions via two subcarrier channels, and therefore does not have a path along a network topographical map or database. The Examiner notes that Dutta describes multiple network paths between a source and destination at FIG. 5. However, combining this with Larsson’s simultaneous wireless transmissions from a single device to two receivers via different subcarrier channels would not result in the claimed invention, because Larsson’s subcarrier channels are not distinct paths on a network topographical map and are transmitted by the same transmitter. Even ignoring the subcarrier paths, Larsson’s single transmitter is not a resource that is distinct for each destination, and accordingly, the combination of Dutta and Larsson fails to teach or suggest this element of the Claims.”  However, Larsson’s ‘single transmitter’ was not relied on as a resource in claim 3; rather, Dutta was cited for this limitation (see at least col. 10 line 33-65 and fig. 5, base station switch may select (determine) a path out of multiple paths to transmit a given packet from a source to a destination), disclosing distinct network paths which may each be used to carry a given packet to a given destination.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 11, 12, 13, 14, 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738).
For claim 1, Dutta teaches: A method for concurrent communications in a vehicle communications network (see at least Abstract and fig. 1, 5, a network may communicate with vehicles), comprising:
receiving, by a network manager of a vehicle, a plurality of communications packets, each packet having a source address and destination address (see at least col. 10 line 33-65 and fig. 2-3, 5, a base station switch/router may route packets from source to destination vehicle equipments e.g. from source 120 to destination 520; col. 1 line 25-30, packets may comprise source and destination address);
identifying, by the network manager, a first set of network resources required for transmission of a first packet of the received plurality of communications packets to a corresponding first destination, the first set of network resources comprising at least one network module between the network manager and the first destination (see at least col. 10 line 33-65 and fig. 2-3, 5, packets may be routed by base station switch/router to a destination via one of N network paths (resources); the base station switch/router may serve a plurality of vehicles, thus may route a given first packet from a first source to a first destination using a first of the N paths. Col. 7 line 35-40, col. 8 line 60-65, fig. 2-3, each network path is supported by respective interface devices e.g. 250-270, 350-370, comprising network module(s) between the base station switch/router and the first destination);
identifying, by the network manager, a second set of network resources required for transmission of a second packet of the received plurality of communications packets to a corresponding second destination, the second set of network resources comprising at least one network module between the network manager and the second destination (see at least col. 10 line 33-65 and fig. 2-3, 5, the base station switch/router may serve a plurality of vehicles, thus may route a given second packet from a second source to a second destination using a second of the N paths. Col. 7 line 35-40, col. 8 line 60-65, fig. 2-3, each network path is supported by respective interface devices e.g. 250-270, 350-370, comprising network module(s) between the base station switch/router and the second destination);
determining, by the network manager, that the first set of network resources is distinct from the second set of network resources (see at least col. 10 line 33-65 and fig. 2-3, 5, the N transmission paths are shown to be distinct and have distinct network interfaces).
Dutta does not explicitly teach: …storing, by the network manager, the received plurality of communications packets to a transmission queue, or: …concurrently transmitting, by the network manager responsive to the determination, the first packet via the first set of network resources and the second packet via the second set of network resources.  Larsson from an analogous art teaches (see at least 0005, transmitter may comprise a queue for packets to be sent.  See at least 0054, base station may concurrently transmit first and second packets to respective destinations).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Larsson to the system of Dutta, so the base station switch/router may queue packets to be sent, and concurrently transmit packets on the respective paths to the first and second destinations, as suggested by Larsson; the motivation would have been to enhance network communication by delivering packets to multiple destinations with concurrent transmission (Larsson 0054).
For claim 2, Dutta, Larsson teach claim 1; Dutta further teaches: wherein concurrently transmitting the first packet and the second packet comprises directing concurrent transmission of the first packet from a first source address and transmission of the second packet from a second source address (see at least col. 1 line 25-30, packets may comprise source and destination address, thus each including data indicating it is from a respective source address (also see col. 10 line 33-65, fig. 5)).
For claim 3, Dutta, Larsson teach claim 1; Dutta further teaches: wherein identifying the first set of network resources required for transmission of the first packet of the received plurality of communications packets to the corresponding first destination further comprises determining a first path between a first source address of the first packet and a first destination address of the first packet along a network topographical map or database (see at least col. 10 line 33-65 and fig. 5, base station switch may select (determine) a path out of N paths to transmit a given packet from a source to a destination, comprising a type of network transmission resource; fig. 5 shows paths are comprised in a network topology with multiple paths).
For claim 4, Dutta, Larsson teach claim 3; Dutta further teaches: wherein the first path comprises a…first bridging module (see at least col. 10 line 33-65 and fig. 5, a route to a given destination e.g. vehicle terminal 520 includes a mobile vehicle equipment node e.g. 510, which may comprise a bridge from a network to the terminal), Larsson further teaches: …first path comprises a first switching module (see at least 0055 and fig. 2, packets may be sent on a multihop network with intermediate (switching) nodes to reach the destination).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Larsson to the system of claim 3, so the path comprises intermediate switching nodes/modules to the destination, as suggested by Larsson; the motivation would have been to enhance communication by implementing well known multihop networking to transmit packets (Larsson 0055).
For claim 5, Dutta, Larsson teach claim 4; Dutta further teaches: wherein the second set of network resources required for transmission of the second packet of the received plurality of communications packets does not include the first switching module and the first bridging module (see at least col. 10 line 33-65 and fig. 5, paths may be distinct with each vehicle terminal connected to a respective mobile vehicle equipment, thus a given second path may comprise different switches/bridges than a first path).
For claim 11, Dutta teaches: A system for concurrent communications in a vehicle communications network (see at least Abstract and fig. 1, 5, a network may communicate with vehicles), comprising:
a network manager of a vehicle in communication with a network fabric comprising one or more bridging modules (see at least col. 10 line 33-65 and fig. 3, 5, a base station switch comprising processor/memory may transmit and receive packets with vehicles; a route to a destination e.g. vehicle terminal 520 includes a mobile vehicle equipment node e.g. 510, which may comprise a bridge), the network manager configured to:
receive a plurality of communications packets, each packet having a source address and destination address (see at least col. 10 line 33-65 and fig. 2-3, 5, a base station switch/router may route packets from source to destination vehicle equipments e.g. from source 120 to destination 520; col. 1 line 25-30, packets may comprise source and destination address);
identify a first set of network resources required for transmission of a first packet of the received plurality of communications packets to a corresponding first destination, the first set of network resources comprising at least one network module between the network manager and the first destination (see at least col. 10 line 33-65 and fig. 2-3, 5, packets may be routed by base station switch/router to a destination via one of N network paths (resources); the base station switch/router may serve a plurality of vehicles, thus may route a given first packet from a first source to a first destination using a first of the N paths. Col. 7 line 35-40, col. 8 line 60-65, fig. 2-3, each network path is supported by respective interface devices e.g. 250-270, 350-370, comprising a network module between the base station switch/router and the first destination);
identify a second set of network resources required for transmission of a second packet of the received plurality of communications packets to a corresponding second destination, the second set of network resources comprising at least one network module between the network manager and the second destination (see at least col. 10 line 33-65 and fig. 2-3, 5, the base station switch/router may serve a plurality of vehicles, thus may route a given second packet from a second source to a second destination using a second of the N paths. Col. 7 line 35-40, col. 8 line 60-65, fig. 2-3, each network path is supported by respective interface devices e.g. 250-270, 350-370, comprising a network module between the base station switch/router and the second destination);
determine that the first set of network resources is distinct from the second set of network resources (see at least col. 10 line 33-65 and fig. 2-3, 5, the N transmission paths are shown to be distinct and have distinct network interfaces).
Dutta does not explicitly teach: one or more switching modules; or: …store the received plurality of communications packets to a transmission queue, or: …concurrently transmit, responsive to the determination, the first packet via the first set of network resources and the second packet via the second set of network resources.  Larsson from an analogous art teaches (see at least 0055 and fig. 2, packets may be sent on a multihop network with intermediate (switching) nodes to reach the destination.  See at least 0005, transmitter may comprise a queue for packets to be sent.  See at least 0054, base station may concurrently transmit first and second packets to respective destinations).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Larsson to the system of Dutta, so the base station switch/router may queue packets to be sent, and concurrently transmit packets on the respective paths to the first and second destinations, with the paths comprising switching nodes/modules to the destination, as suggested by Larsson; the motivation would have been to enhance network communication by delivering packets to multiple destinations with concurrent transmission and implement well known multihop networking to transmit packets (Larsson 0054-0055).
Claim 12 recites a system substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites a system substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites a system substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 15 recites a system substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 6, 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738) in view of Shah et al. (US 2009/0016331).
For claim 6, Dutta, Larsson teach claim 4, but not explicitly: wherein identifying the second set of network resources required for transmission of the second packet of the received plurality of communications packets further comprises: determining a second path between a second source address of the second packet and a second destination address of the second packet along the network topographical map or database; determining that the second path utilizes at least one of the first switching module and the first bridging module; and responsive to the determination that the second path utilizes at least one of the first switching module and the first bridging module, identifying, via the network topographical map or database, a third path between the second source address of the second packet and the second destination address of the second packet that does not include the first switching module and the first bridging module, the second set of network resources comprising network resources of the third path.  Shah from an analogous art teaches (see at least 0023 and fig. 2, multiple transmission paths used between a source and destination may share a common switch/node e.g. fig. 2 path 1 and 2 both traverse node D; 0046-0051, path diversity may be calculated for all possible paths and a path chosen based on higher diversity e.g. path 4 may be alternately used instead of path 2 as it shares fewer nodes with path 1).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Shah to the system of claim 4, so the base station determines a second path (resource) shares an intermediate node/switch with the first path resource, and instead selects an alternate (third) path sharing fewer/no intermediate switches with the first path, as suggested by Shah; the motivation would have been to enhance communications by selecting different paths with higher diversity (Shah 0053).
Claim 16 recites a system substantially similar to the method of claim 6 and is rejected under similar reasoning.

Claim 7, 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738) in view of Shah et al. (US 2009/0016331) in view of Killian (US 2005/0281277).
For claim 7, Dutta, Larsson, Shah teach claim 6, but not explicitly: wherein each packet is associated with a priority, and wherein storing the received plurality of communications packets to a transmission queue further comprises storing the received plurality of communications packets to the transmission queue in order of priority.  Killian from an analogous art teaches (see at least 0025 and fig. 3, priority queuing may be applied with higher priority packets being placed in the output queue ahead of lower priority packets i.e. fig. 3. depicts order biased towards high priority packets).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Killian to the system of claim 6, so packets are prioritized based on type and ordered into the queue based on priority, as suggested by Killian; the motivation would have been to enhance communications by implementing priority queuing and rate limiting for appropriate traffic (Killian 0025).
Claim 17 recites a system substantially similar to the method of claim 7 and is rejected under similar reasoning.

Claim 9, 10, 19, 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738) in view of Shah et al. (US 2009/0016331) in view of Rexford et al. (US Patent 6,801,502).
For claim 9, Dutta, Larsson, Shah teach claim 6, but not explicitly: further comprising storing the third path to a database for transmissions from the second source address to the second destination address.  Rexford from an analogous art teaches (see at least col. 7 line 48-51, selected route for packet may be placed in a cache or table to forward future flow packets on the same route).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rexford to the system of claim 6, so the third path is stored in a database e.g cache or table, as suggested by Rexford; the motivation would have been to enhance communications by saving determined route for future packets.
For claim 10, Dutta, Larsson, Shah, Rexford teach claim 9, Rexford further teaches: wherein the third path is used for additional packets for transmission from the second source address to the second destination address (see at least col. 7 line 48-51, selected route for packet may be placed in a cache or table to forward future flow packets on the same route).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rexford to the system of claim 9, so the third path is used for future packets with same source/destination, as suggested by Rexford; the motivation would have been to enhance communications by saving determined route for future packets.
Claim 19 recites a system substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 20 recites a system substantially similar to the method of claim 10 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 8, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any claim objections addressed.
For claim 8, 18 the prior art fails to teach/suggest: wherein identifying the third path is performed responsive to a determination that the second packet has a lower priority than the first packet.  The closest prior art Shah et al. (US 2009/0016331) discloses selecting the third path as recited in parent claims (0023, 0046-0051), but not the identifying the third path is performed responsive to a determination that the second packet has a lower priority than the first packet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Siren Wei/
Patent Examiner
Art Unit 2467